Citation Nr: 1604340	
Decision Date: 02/05/16    Archive Date: 02/11/16

DOCKET NO.  15-14 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability.

2.  Entitlement to service connection for basal cell carcinoma, to include as due to herbicide exposure.

3.  Entitlement to service connection for a bilateral hand disability.

4.  Entitlement to an initial compensable rating for bilateral hearing loss.  

5.  Entitlement to an initial compensable rating for degenerative joint disease right hip, limitation of extension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1957 until November 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

The Board acknowledges that the issue of entitlement to service connection for basal cell carcinoma has been perfected, but not yet certified to the Board.  However, the Board's review of the claims file reveals that the AOJ has completed its action on this issue.  As such, the Board will accept jurisdiction over it at this time.

This appeal was processed using the Veterans Benefits Management System (VBMS).  A review of the Veteran's Virtual VA claims file reveals documents that are either duplicative or irrelevant to the issues on appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a bilateral hand disability, entitlement to initial compensable rating for bilateral hearing loss and entitlement to an initial compensable rating for right hip limitation of extension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of a bilateral knee disability.

2.  The Veteran's basal cell carcinoma did not manifest during, or as a result of military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral knee disability are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The criteria for service connection for basal cell carcinoma are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  Here, these notice requirements were accomplished by way of a letter sent in March 2014, prior to the initial rating decision.  The letter also included notice of the type of evidence necessary to establish a disability rating or effective date for the issues under consideration, pursuant to the holding in Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Here, the Veteran's service treatment records, personnel records, and post-service private treatment records have been associated with the claims file.  Additionally, the Veteran has not identified any records that have not been requested or obtained.  

The Board notes that the Veteran has not been provided a VA examination in regards to his claims for a bilateral knee disability and basal cell carcinoma.  However, a VA examination is not needed in every case.  In McLendon v. Nicholson the Court held that the Secretary must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A (d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  Id. at 83.

In this case, as will be discussed further below, there is no competent and credible evidence of record that the Veteran has a current diagnosis of a bilateral knee disability. Instead, the evidence of record shows only that the Veteran has been treated for bilateral knee pain.  Additionally, while the Veteran had in-service exposure to herbicides and his medical records note a past medical history of basal cell carcinoma, there is not competent and credible evidence that the Veteran's basal cell carcinoma is in any way related to his military service.  Furthermore, the Veteran has specifically stated that he did not have skin cancer during his military service and instead asserted that skin cancer takes years to form.  The Board thus finds that the Veteran has not asserted continued symptomatology of basal cell carcinoma since service.  Finally, the only evidence of record relating the Veteran's basal cell carcinoma to service are the Veteran's own general conclusory statements, which do not meet the low threshold of an indication that the claimed disability is due to service.  See Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (distinguishing cases where only a conclusory generalized statement is provided by the veteran and rejecting the theory that medical examinations are to be routinely and virtually automatically provided to all veterans in disability cases involving nexus issues).  Therefore, the Board finds that a remand to obtain a VA examination for these claims is not necessary.  

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Service Connection 

General Legal Criteria

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2015).

Service connection may also be granted for chronic disabilities if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may also be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).



Bilateral Knee Disability

The Veteran contends that he has a bilateral knee disability that is related to his military service.  

The Veteran's service treatment records are absent of any complaints, treatment, or diagnosis of a bilateral knee disability.  July 1966, September 1973 and November 1976 periodic reports of medical examination show that the Veteran's lower extremities were noted as normal.  The Veteran's July 1982 separation report of medical examination also shows that the Veteran's lower extremities were noted as normal.  

Private treatment records dated April 2004 to December 2014 show that in April 2004 the Veteran reported he hurt his right knee playing tennis.  The Veteran was diagnosed with right knee pain.  A May 2005 private treatment record shows that the Veteran reported left knee pain periodically.  The Veteran was diagnosed with left knee pain.  A June 2006 private treatment record shows that the Veteran reported knee pain that was not persistent.  The Veteran was diagnosed with right knee pain.  

Private treatment records dated December 2013 to November 2014 are absent of any complaints, treatment, or diagnosis of a bilateral knee disability.  

In a March 2014 statement, the Veteran reported that all his issues began during his 25 years in the Air Force.  The Veteran reported that they have gone on as long as he can remember.  The Veteran also reported his arthritis started in Germany.  

On his November 2014 notice of disagreement, the Veteran reported that he did not seek treatment for his knees during his military service due to the culture of the military.  

On his April 2015 VA Form 9, the Veteran reported that too much faith was being placed in his military records and he knows his issues began in service.  

In a May 2015 statement, the Veteran reported that when he was diagnosed with his hip arthritis in service he was told it could spread all over his body.  

Based on the above, the Board finds that the evidence of record is against a finding that the Veteran has a current diagnosis of a bilateral knee disability.  
In this regard, the only evidence of record that the Veteran has a current diagnosis of a bilateral knee disability is the Veteran's own lay assertions.  However, the diagnosis a bilateral knee disability falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report his symptoms, any opinion regarding whether he has a currently diagnosed bilateral knee disability requires medical expertise that the Veteran has not demonstrated.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As such, the Board assigns no probative weight to the Veteran's assertions that he has currently diagnosed bilateral knee disability.  Instead, the Board finds the absence of a diagnosed bilateral knee disability in the Veteran's service treatment records and post-service private treatment records to be dispositive of the issue.  

In regards to the Veteran's noted treatment for knee pain, the Board notes that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitutes a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999). 

The Board also notes that the Court has held that Congress specifically limited entitlement to service connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 




Basal Cell Carcinoma

The Veteran contends that he has basal cell carcinoma that is related to his in-service exposure to herbicides.  

If a veteran was exposed to a herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type II diabetes; Hodgkin's disease; ischemic heart disease; all chronic B-cell leukemias; multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; early-onset peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers; and soft-tissue sarcoma.

Turning to the evidence of record, the Veteran's private treatment records dated April 2004 to December 2014 show that the Veteran has a past medical history of basal cell carcinoma, to include most recently in December 2012.  

Additionally, the Veteran's personnel records show that the Veteran served in Vietnam from August 1967 to August 1968.  As such, in-service exposure to herbicides is conceded.  See 38 C.F.R. §§ 3.307, 3.309; see also Haas v. Peake, 525 F.3d 1168 (2008); VAOPGCPREC 27-97.

The Board has considered whether the Veteran is entitled to service connection for basal cell carcinoma on a presumptive basis due to exposure to herbicides.  However, basal cell carcinoma is not a listed disability under 38 C.F.R. § 3.309(e).  Thus, presumptive service connection is not warranted on the basis of herbicide exposure. 

Notwithstanding the foregoing presumption provisions, the United States Court of Appeals for the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  However, the Board finds that the evidence fails to demonstrate any persuasive direct link between the Veteran's military service and his basal cell carcinoma.  

The Veteran's service treatment records are absent of any complaints, treatment, or diagnosis of basal cell carcinoma or any other skin condition.  July 1966, September 1973 and November 1976 periodic reports of medical examination show that the Veteran's skin was noted as normal.  July 1966, September 1973 and November 1976 periodic reports of medical history show that the Veteran denied skin disease.  The Veteran's July 1982 separation report of medical examination also shows that the Veteran's skin was noted as normal.  The Veteran's July 1982 separation report of medical history also shows that the Veteran denied skin disease.  

Private treatment records dated April 2004 to December 2014 note that the Veteran has a past medical history of basal cell carcinoma.  

On his July 2015 statement, the Veteran reported that he never had skin cancer during his military service and that skin cancer can take years to form.  

Based on the above, the Board finds that the most competent and credible evidence of record is against a finding that the Veteran's basal cell carcinoma is in any way related to his military service.

In this regard, the only evidence of record relating the Veteran's basal cell carcinoma with service is the Veteran's own lay assertions.  Again, however, determining the etiology of basal cell carcinoma falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report his symptoms, any opinion regarding the etiology of his basal cell carcinoma, or how long basal cell carcinoma takes to form, requires medical expertise that the Veteran has not demonstrated.  Jandreau, supra.  As such, the Board assigns no probative weight to the Veteran's assertions that his basal cell carcinoma is in any way related to his military service, to include herbicide exposure.

Additionally, basal cell carcinoma is not an enumerated condition under 38 C.F.R. § 3.309(a).  Therefore, such consideration based on presumptive service connection or continuity of symptomatology is not warranted.

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  Gilbert, supra.


ORDER

Entitlement to service connection for a bilateral knee disability is denied.

Entitlement to service connection for basal cell carcinoma is denied.  


REMAND

Bilateral Hand Disability

The Veteran contends that he has a bilateral hand disability that is due to his military service, specifically 25 years of using a typewriter.  

The Veteran's DD-214 shows that the Veteran's military occupational specialty (MOS) included ground radio operator, administration specialty, administration technician, staff support administration, and administration support.  The Veteran's service treatment records show that in July 1969 the Veteran was treated for a swollen proximal interphalangeal (PIP) joint of the index finger of the right hand.  A May 1996 post-service private treatment record shows that the Veteran was treated, in relevant part, for swelling in his hands.  The examiner diagnosed arthritis.  In a March 2014 statement, the Veteran reported that all his conditions began during his military service.  On his November 2014 notice of disagreement the Veteran also stated that he did not seek treatment for his hands due to the culture of the military.
The Board notes that the Veteran has not yet been afforded a VA examination in regards to his claim of a bilateral hand disability.  Based on the Veteran's MOS, post-service private treatment records and reports of continuity of symptomatology, the Board finds that the low threshold of McLendon has been met and the Veteran should be afforded a VA examination to determine the nature and etiology of his bilateral hand complaints.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Bilateral Hearing Loss and Limitation of Extension, Right Hip

The Veteran contends that his service-connected bilateral hearing loss and service-connected limitation of extension, right hip, are more severe than reflected in his current disability ratings.  

In regards to the Veteran's bilateral hearing loss, on his November 2014 notice of disagreement the Veteran asserted that he guessed during the September 2014 VA audiological examination.  The Board finds that the Veteran's testimony as to his guessing during the audiological examination is credible and raises a concern about the reliability of the test results and the conclusions drawn by the examiner in the September 2014 VA medical examination report.  Therefore, the Board finds that the Veteran should be afforded a new VA examination to determine the current severity of his bilateral hearing loss.  

In regards to the Veteran's limitation of extension, right hip, the Veteran has repeatedly reported that during the September 2014 hip examination the examiner set in a chair that was in front of the Veteran and therefore, the examiner could not have seen the Veteran's range of motion during the examination.  The Veteran has also asserted that the examiner did not look at him during the examination but continued to write down information.  Based on the Veteran's assertions, the Board finds that the Veteran should be afforded a new VA examination to determine the current severity of his limitation of extension, right hip. 




Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Provide the Veteran another opportunity to identify any pertinent treatment records for his bilateral hand disability, bilateral hearing loss, and limitation of extension, right hip.  The RO/AMC should secure any necessary authorizations. If any requested outstanding records cannot be obtained, the Veteran should be notified of such.

2. Then, schedule the Veteran for a VA examination to determine the nature and etiology of his bilateral hand disability.  The Veteran's claims file, including this remand, should be made available for review by the examiner in conjunction with the examination.  The examiner should review the claims folder and this fact should be noted in the accompanying medical report.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral hand disability is related to his military service, to include in-service treatment for a swollen right index PIP joint and his MOS of administration?

In so opining, the examiner should discuss the lay and medical evidence of record.  

A complete rationale must be provided for all opinions offered.  If an opinion cannot be offered without resort to mere speculation, the examiner should fully discuss why this is the case.

3. Schedule the Veteran for a VA audiological examination to determine the current severity of his bilateral hearing loss.  The Veteran's claims file, including this remand, should be made available for review by the examiner in conjunction with the examination.  All appropriate testing should be conducted.
The examiner should specifically describe the functional effects of the Veteran's bilateral hearing loss.

A complete rationale must be provided for all opinions offered.  If an opinion cannot be offered without resort to mere speculation, the examiner should fully discuss why this is the case.

4. Schedule the Veteran for a VA examination to determine the current severity of his limitation of extension, right hip.  The Veteran's claims file, including this remand, should be made available for review by the examiner in conjunction with the examination.  All indicated studies should be performed.

The examiner should perform an appropriate range of motion examination, expressing all findings in degrees and noting the degree where painful motion begins, if at all.  The extent of any weakened movement, excess fatigability, and incoordination on repeated use should also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so.

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so.

The examiner should also describe the functional effects caused solely by the Veteran's limitation of extension, right hip.

A complete rationale must be provided for all opinions offered.  If an opinion cannot be offered without resort to mere speculation, the examiner should fully discuss why this is the case.

5. After completing the above, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


